          Case 2:21-ms-00041 Document 4 Filed 08/10/21 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5

6     In re: Thomas S. Shaddix                               Case No. 2:21-ms-00041
      Attorney at Law, Bar No. 7905
7                                                           ORDER OF SUSPENSION

8

9
10

11

12              On June 7, 2021, this Court entered an Order to Show Cause (“OSC”), mailed

13   via certified mail with a Certified Mail Return Receipt date of delivery of June 8, 2021.

14   The OSC provided Mr. Shaddix with 30 days to respond with reasons why he should not

15   be suspended from the practice of law in this Court. No response has been received from

16   Mr. Shaddix. Failure to respond within 30 days warrants an Order of Suspension. See LR

17   IA 11-7.

18          It is therefore ordered that Thomas S. Shaddix, Bar No. 7905, is hereby suspended

19   from practice in the United States District Court for the District of Nevada.

20          DATED THIS 10th Day of August 2021.

21

22
                                               MIRANDA M. DU
23                                             CHIEF UNITED STATES DISTRICT JUDGE

24

25

26

27
28
          Case 2:21-ms-00041 Document 4 Filed 08/10/21 Page 2 of 2


1                                  CERTIFICATE OF SERVICE

2    Pursuant to Fed. R. Civ. P. 5(b) and LR 5-1, I hereby certify that I am an employee of

3    the United States District Court, and that on this 10th day of August 2021, I caused to be

4    served a true and correct copy of the foregoing Order to Show Cause to the following

5    parties via Certified Mail, Return Receipt Requested via the United States Postal Service,

6    in a sealed envelope, postage prepaid, to the following address:

7                         Thomas S. Shaddix
                          2550 E. Desert Inn Rd #181
8                         Las Vegas, NV 89121
9
           Certified Mail No.: 7018 3090 0001 1133 3877
10

11
                                /s/ Lorena Q.
12                              Deputy Clerk
                                United States District Court,
13                              District of Nevada
14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 2
